By the Court:
No doubt a court of equity will interfere by injunction to prevent a cloud upon a title; but it is not deemed necessary to exercise the authority in that respect to the injury of strangers. Neither of the cases relied upon by the appellant present the features of this case in that respect.
We think the court below was correct in the exercise of its judicial discretion upon this point.
We have no doubt that after a sale shall have been made and the delivery of a deed threatened, the motion as made in this case might be properly made.
Order affirmed.